DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 24, 2021, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 05/25/2021), are hereby withdrawn. Claims 1, 4-8 and 11-13 have been amended, claims 2-3, 9-10, and 14 were previously presented.
	Therefore, claims 1-14 are currently pending.

Drawings
The drawings were received on August 24, 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gunther J. Evanina on November 11, 2021.
The application has been amended as follows: 
Claims 1, 5, 8 and 12 (respectively) have been rewritten as follows:
	1. (Currently Amended) A child-resistant closure for a container, comprising: 
an inner cap rotatably retained within an outer cap; 
the inner cap including a top wall and a depending side wall having an interior surface and an exterior surface, threads on the interior surface of the side wall of the inner cap, and gripping features on the exterior surface of the side wall of the inner cap; and 

5. (Currently Amended) The closure of claim 1, wherein an upper surface of the top wall of the inner cap includes a pair of one-way ratchet ramps, and a lower surface of the top wall of the outer cap includes a second pair of one-way ratchet ramps, whereby the pair of one-way ratchet ramps and the second pair of one-way ratchet ramps are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a bottle, and the pair of one-way ratchet ramps and the second pair of one-way ratchet ramps allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap.
8. (Currently Amended) A child-resistant closure for a container, comprising: 
an inner cap rotatably retained within an outer cap; 
the inner cap including a top wall and a depending side wall having an interior surface and an exterior surface, threads on the interior surface of the side wall of the inner cap, and gripping features on the exterior surface of the side wall of the inner cap; and 
the outer cap having a top wall and a depending lateral wall, the lateral wall having an upper cutout section exposing gripping features on a first section of the exterior surface of the side wall of the inner cap, and a lower cutout section exposing gripping features on a second section of the exterior surface of the side wall  of the inner cap, the upper cutout section and the lower cutout section together defining a bridge portion of the lateral wall extending between and covering a section of the side wall of the inner cap between the upper cutout section and the 
12. (Currently Amended) The closure of claim 8, wherein an upper surface of the top wall of the inner cap includes a pair of one-way ratchet ramps, and a lower surface of the top wall of the outer cap includes a second pair of one-way ratchet ramps, whereby the pair of one-way ratchet ramps and the second pair of one-way ratchet ramps are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a bottle, and the pair of one-way ratchet ramps and the second pair of one-way ratchet ramps allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap.

Allowable Subject Matter
Claims 1-14 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach the lateral wall having a smooth interior surface that is free of protuberances, undulations and relief features that would otherwise enable effective transfer of torque from the outer cap to the inner cap (as recited in claims 1 and 8, respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736